DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a nonfinal in response to an RCE filed on 10/06/2021. Claims 1-10 and 15-23 remain pending. Claims 1 and 15 have been amended. Claims 11-14 and 24-26 have been withdrawn from consideration. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 15-23 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more (Please refer to MPEP 2106). 

Regarding Claim 1 Subject Matter Eligibility: 
Step 1: Claim 1 is a method claim
Step 2A Prong 1: Claim 1 recites an abstract idea. The limitations of, “collecting… a first set of sensory data indicating a current state of the user; determining… based on the first set of sensory data, whether at least one of a plurality of predetermined goals of the user has not yet been achieved; selecting… a first operational schema when the at least one of a plurality of predetermined goals has not been achieved, wherein the first operational schema is selected from a plurality of operational schemas, wherein the first operational schema is determined to have a priority score that is higher than the priority scores of the rest of the plurality of operational schemas; …collecting… a second set of sensory data from the user, wherein the second set of sensory data is indicative of the user's response to the first operational schema; and determining… an achievement status of the at least one of the plurality of predetermined goals based on the user's response.” fall under the abstract idea of a mental process.  The process of collecting data on a user to determine their state, determining, based on the user’s state, if they still have a goal to achieve, selecting a schema to help the user achieve their goal, and collecting data on the user after they performed the schema can all be done in the human mind.  A person can observe a user, mentally notice if they have achieved their goal, think of ways to help the user achieve the goal, and then observe them after they have performed a schema and note if the user has achieved their goal. For example, a person can look at a second person and notice they are sad. The person can determine in their mind if the second person exercised today. If the second person has not exercised, the person can mentally select exercising as the first operational schema and prioritize that over other tasks. The person can mentally observe a person exercising and determine that they now have completed one of their goals. The claim limitation “…performing… the first operational schema;” also falls under an abstract idea because it a method of organizing human activity. A person can suggest schemas/plans to another person to help them achieve their goal. For example, the person can suggest to the second person that they should exercise to help improve their mood. 
Step 2A Prong 2: The additional elements of using sensors to collect data, where the sensors comprise a microphone, an image capturing sensor, a motion detector, a proximity sensor, a touch detector, falls under insignificant extra solution activity because it is merely data gathering (See MPEP 2106.05(g)). The use of sensors, which are recited at a very high level of generality, can also be considered to be using hardware to perform an abstract idea (See MPEP 2106.05(f)). Applicant specifies which types of sensor are used, but does not claim anything related to the sensors doing something besides generic data gathering. The controller is another additional element that is not integrated into a 
Step 2B: The additional elements of using sensors to collect data, where the sensors comprise a microphone, an image capturing sensor, a motion detector, a proximity sensor, a touch detector, falls under insignificant extra solution activity because it is merely data gathering (See MPEP 2106.05(g)). The use of sensors can also be considered to be using hardware to perform an abstract idea (See MPEP 2106.05(f)). Applicant specifies which types of sensor are used, but does not claim anything related to the sensors doing something besides generic data gathering. The controller is another additional element that is not sufficient to amount to significantly more than the judicial exception because the controller is merely being used as a tool to perform the abstract idea. The claim fails to add anything that would make it significantly more than just an abstract idea. 
Adding physical mechanical structure of the robot, if claimed correctly, could help overcome the 101. 
Regarding Claim 2: Step 1: Claim 2 is a method claim
Step 2A Prong 1: Claim 2 recites an abstract idea. Claim 2 states that the first operational schema is associated with the predetermined goal that has not been achieved yet. In this regard, the claim is reciting an abstract idea. A human can chose a schema/plan for a goal they have not yet achieved in their mind.  For example, if a goal for the second person is to improve their physical health, a first person can think of schemas to help improve the second person’s physical health when they have not exercised today.
Step 2A Prong 2: There are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Step 2B: There are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

Regarding Claim 3: Step 1: Claim 3 is a method claim
Step 2A Prong 1: Claim 3 states that the priority score is determined for each schema based on a set of rules. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on a set of rules, which can be performed in the human mind.  A human can think of a set of rules and decide what schema/plan has the highest priority based on those rules. For example, a person can prioritize certain exercises/habits based on the time of day and decide which has the highest priority based on the current time. 
Step 2A Prong 2: There are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Step 2B: There are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

	Regarding Claim 4: Step 1: Claim 4 is a method claim
Step 2A Prong 1: Claim 4 states that the priority score is determined for each schema based on historical data. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on historical data, which can be performed in the human mind. A human can recall historical data and decide what schema/plan has the highest priority based on that data. For example, a first person can recall that a second person exercised this morning. The first person can now prioritize reading a book because the second person already exercised earlier. 
Step 2A Prong 2: There are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Step 2B: There are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

Regarding Claim 5: Step 1: Claim 5 is a method claim
Step 2A Prong 1: Claim 5 states that the priority score is determined for each schema based on a user’s preference. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on a user’s preference, which can be performed in the human mind. A human can recall a user’s preference of a schema/plan and decide what schema/plan has the highest priority based on those preferences. For example, a first person can prioritize running in the morning because a second person prefers running in the morning. 
Step 2A Prong 2: There are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Step 2B: There are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

	Regarding Claim 6: Step 1: Claim 6 is a method claim
Step 2A Prong 1: Claim 6 states that the priority score is determined for each schema based on a plurality of users having properties similar to the user’s properties. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on a plurality of users, which can be performed in the human mind. A human can recall other users who are similar to the current user and decide what schema/plan has the highest priority based on those other users’ 
Step 2A Prong 2: There are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Step 2B: There are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

	Regarding Claim 7: Step 1: Claim 7 is a method claim 
Step 2A Prong 1: Claim 7 recites an abstract idea as stated with respect to Claim 1 rejection above. 
Step 2A Prong 2: The additional elements are the sensory data that is associated with the user’s behavior and collected by sensors. This judicial exception is not integrated into a practical application because the claim is merely related to data gathering. It is merely stating that the sensory data is associated with a user’s behavior and does not provide a practical application or an inventive concept. 
Step 2B: The additional elements are the sensory data that is associated with the user’s behavior and collected by sensors. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is merely related to data gathering. It is merely stating that the sensory data is associated with a user’s behavior and does not provide a practical application or an inventive concept.

	Regarding Claim 8: Step 1: Claim 8 is a method claim 
Step 2A Prong 1: Claim 8 states that the goals can improve at least one of the user’s physical health, mental health, cognitive activity, social relationships, and family bonds. In this regard, the claim 
Step 2A Prong 2: There are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Step 2B: There are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

	Regarding Claim 9: Step 1: Claim 9 is a method claim 
Step 2A Prong 1: Claim 9 states that the memory is updated with the determined achievement status. In this regard, the claim fails to add significantly more to the judicial exception because the updating of the achievement status can still be done in the human mind. For example, a first person can observe a second person completing their goal. That first person, in their mind, can now think that the second person has completed their goal and that the goal has been achieved. 
Step 2A Prong 2: The additional elements are the memory. This judicial exception is not integrated into a practical application because the memory is used as a tool to perform the abstract idea. 
Step 2B: The additional elements are the memory. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the memory is used as a tool to perform the abstract idea. 

Regarding Claim 10: Step 1: Claim 10 is a method claim 
Step 2A Prong 1: Claim 10 states a non-transitory computer readable medium that has instructions stored on it that allows the process from claim 1 to be performed. In this regard, the claim is directed toward the abstract idea. A human can store instructions in their mind to perform the method of claim 1. 
Step 2A Prong 2: The additional elements are the non-transitory computer readable medium. This judicial exception is not integrated into a practical application because the non-transitory computer readable medium is used as a tool to perform the abstract idea. 
Step 2B: The additional elements are the non-transitory computer readable medium. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the non-transitory computer readable medium is used as a tool to perform the abstract idea. 

Regarding Claim 15 Subject Matter Eligibility: 
Step 1: Claim 15 is a system claim
Step 2A Prong 1: Claim 15 recites a judicial exception: an abstract idea. The limitations of, “collect… a first set of sensory data indicating a current state of the user; determine, based on the first set of sensory data, whether at least one of a plurality of predetermined goals of the user has not yet been achieved; select a first operational schema when the at least one of a plurality of predetermined goals has not been achieved, wherein the first operational schema is selected from a plurality of operational schemas, wherein the first operational schema is determined to have a priority score that is higher than the priority scores of the rest of the plurality of operational schemas; collect… a second set of sensory data from the user, wherein the second set of sensory data is indicative of the user's response to the first operational schema; and determine an achievement status of the at least one of the plurality of predetermined goals based on the user's response.” fall under the abstract idea of a mental process.  The process of collecting data on a user to determine their state, determining, based on the user’s state, if they still have a goal to achieve, selecting a schema to help the user achieve their goal, and collecting data on the user after they performed the schema can all be done in the human mind.  A person can observe a user, mentally notice if they have achieved their goal, think of ways to help the user achieve the goal, and then observe them after they have performed a schema and note if the user has achieved their goal. For example, a person can look at a second person and notice they are sad. The person can determine in their mind if the second person exercised today. If the second person has not exercised, the person can mentally select exercising as the first operational schema and prioritize that over other tasks. The person can mentally observe a person exercising and determine that they now have completed one of their goals. The claim limitation “…perform the first operational schema;” also falls under an abstract idea because it a method of organizing human activity. A person can suggest schemas/plans to another person to help them achieve their goal. For example, the person can suggest to the second person that they should exercise to help improve their mood.
Step 2A Prong 2: The additional elements of using sensors to collect data, where the sensors comprise a microphone, an image capturing sensor, a motion detector, a proximity sensor, a touch detector, falls under insignificant extra solution activity because it is merely data gathering (See MPEP 2106.05(g)). The use of sensors (which are recited at a very high level of generality), a processor of a controller, and a memory can be considered to be using hardware to perform an abstract idea (See MPEP 2106.05(f)). Applicant specifies which types of sensors are used, but does not claim anything related to the sensors doing something besides generic data gathering.  Therefore, the claim provides no support for using the abstract idea in a practical application. 
Step 2B: The additional elements of using sensors to collect data, where the sensors comprise a microphone, an image capturing sensor, a motion detector, a proximity sensor, a touch detector, falls Applicant specifies which types of sensor are used, but does not claim anything related to the sensors doing something besides generic data gathering. Therefore, the claim fails to add anything that would make it significantly more than just an abstract idea. 

Regarding Claim 16: Step 1: Claim 16 is a system claim
Step 2A Prong 1: Claim 16 recites an abstract idea. Claim 16 states that the first operational schema is associated with the predetermined goal that has not been achieved yet. In this regard, the claim is reciting an abstract idea. A human can chose a schema/plan for a goal they have not yet achieved in their mind.  For example, if a goal for the second person is to improve their physical health, a first person can think of schemas to help improve the second person’s physical health when they have not exercised today.
Step 2A Prong 2: There are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Step 2B: There are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

Regarding Claim 17: Step 1: Claim 17 is a system claim
Step 2A Prong 1: Claim 17 states that the priority score is determined for each schema based on a set of rules. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on a set of rules, which can be performed in the human mind.  
Step 2A Prong 2: There are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Step 2B: There are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

	Regarding Claim 18: Step 1: Claim 18 is a system claim
Step 2A Prong 1: Claim 18 states that the priority score is determined for each schema based on historical data. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on historical data, which can be performed in the human mind. A human can recall historical data and decide what schema/plan has the highest priority based on that data. For example, a first person can recall that a second person exercised this morning. The first person can now prioritize reading a book because the second person already exercised earlier. 
Step 2A Prong 2: There are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Step 2B: There are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

Regarding Claim 19: Step 1: Claim 19 is a system claim
Step 2A Prong 1: Claim 19 states that the priority score is determined for each schema based on a user’s preference. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on a user’s preference, which can be performed in the human mind. A human can recall a user’s preference of a schema/plan and decide what schema/plan has the highest priority based on those preferences. For example, a first person can prioritize running in the morning because a second person prefers running in the morning. 
Step 2A Prong 2: There are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Step 2B: There are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

	Regarding Claim 20: Step 1: Claim 20 is a system claim
Step 2A Prong 1: Claim 20 states that the priority score is determined for each schema based on a plurality of users having properties similar to the user’s properties. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on a plurality of users, which can be performed in the human mind. A human can recall other users who are similar to the current user and decide what schema/plan has the highest priority based on those other users’ preferences. For example, a first person can prioritize running in the morning because a group of people with similar properties as the second person, prefer running in the morning. 
Step 2A Prong 2: There are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Step 2B: There are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

	Regarding Claim 21: Step 1: Claim 21 is a system claim 
Step 2A Prong 1: Claim 21 recites an abstract idea as stated with respect to Claim 15 rejection above. 
Step 2A Prong 2: The additional elements are the sensory data that is associated with the user’s behavior and collected by sensors. This judicial exception is not integrated into a practical application because the claim is merely related to data gathering. It is merely stating that the sensory data is associated with a user’s behavior and does not provide a practical application or an inventive concept. 
Step 2B: The additional elements are the sensory data that is associated with the user’s behavior and collected by sensors. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is merely related to data gathering. It is merely stating that the sensory data is associated with a user’s behavior and does not provide a practical application or an inventive concept.

	Regarding Claim 22: Step 1: Claim 22 is a system claim 
Step 2A Prong 1: Claim 22 states that the goals can improve at least one of the user’s physical health, mental health, cognitive activity, social relationships, and family bonds. In this regard, the claim is directed to the abstract idea. The claim states what the goals can do for the user, which can be observed by a human in their mind. A human can observe someone completing a goal and observe how that goal has benefited the user. For example, a first person can observe a second complete their goal of 
Step 2A Prong 2: There are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Step 2B: There are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

	Regarding Claim 23: Step 1: Claim 23 is a system claim 
Step 2A Prong 1: Claim 23 states that the memory is updated with the determined achievement status. In this regard, the claim fails to add significantly more to the judicial exception because the updating of the achievement status can still be done in the human mind. For example, a first person can observe a second person completing their goal. That first person, in their mind, can now think that the second person has completed their goal and that the goal has been achieved. 
Step 2A Prong 2: The additional elements are the memory. This judicial exception is not integrated into a practical application because the memory is used as a tool to perform the abstract idea. 
Step 2B: The additional elements are the memory. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the memory is used as a tool to perform the abstract idea. 


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidd et al (US 20170228520 A1) (Hereinafter referred to as Kidd).

Regarding Claim 1, Kidd discloses a method for personalization of an interaction between a social robot and a user (See at least Kidd Figure 1A), comprising: 
collecting, by a controller unit (See at least Kidd Paragraph 0075, the interaction engine is interpreted as a controller), by at least one of a plurality of sensors of the social robot to acquire a first set of sensory data indicating a current state of the user (See at least Kidd Paragraphs 0025 and 0029, the companion robot receives inputs from the user through sensors and can determine the temporary state of the user based on the sensor inputs which is interpreted as the current state of the user), wherein the plurality of sensors comprising a microphone, an image capturing sensor, a motion detector, a proximity sensor, a touch detector (See at least Kidd Paragraph 0077, input devices include audio sensor such as microphones, optical sensors, which are interpreted as image capturing sensor, motion sensors, proximity sensors, and touch sensors);
 determining, by the controller, based on the first set of sensory data, whether at least one of a plurality of predetermined goals of the user has not yet been achieved (See at least Kidd Paragraph 0047 and 0049, the inputs from the sensors can be used to refine the goals and the refining of the goals can be used to prioritize goals that need to be achieved such as prioritizing a goal that patient has failed to achieve) 
selecting, by the controller, a first operational schema when the at least one of a plurality of predetermined goals has not been achieved (See at least Kidd Paragraph 0050, the robot determines an interaction plan, which is interpreted as an operational schema, with a user to help the user achieve a goal meaning at least one goal has not yet been achieved; See at least Kidd Paragraph 0063, the interaction plans are generated to achieve patient goals), wherein the first operational schema is selected from a plurality of operational schemas, wherein the first operational schema is determined to have a priority score that is higher than the priority scores of the rest of the plurality of operational schemas (See at least Kidd Paragraphs 0049-0050, the interaction plan is chosen based upon the prioritization of the patient goals where the patient goals are ranked which is interpreted as having a priority score) ; 
performing, by the controller, the first operational schema (See at least Kidd Paragraph 0070, the interaction plan is executed);
 collecting, by the controller unit, by at least one of the plurality of sensors of the social robot to acquire a second set of sensory data from the user, wherein the second set of sensory data is indicative of the user's response to the first operational schema (See at least Kidd Paragraph 0073 and Figures 1a-1c, the process can be completed in serial as shown in Figure 1c, after performing the first schema, the process restarts and the robot collects sensor inputs from user once again in response to the first schema being completed) ; and 
determining, by the controller, an achievement status of the at least one of the plurality of predetermined goals based on the user's response (See at least Kidd Paragraph 0049, the robot has the results of the goals achieved from previous interaction plans and can prioritize goals that the patient has failed to achieve implying that the robot is aware of which goals were achieved and which plan and user response that achievement is associated with; See at least Kidd Paragraph 0041, the patient-model 

Regarding Claim 2, Kidd discloses the method of claim 1, wherein the selected first operational schema is associated with the at least one of a plurality of predetermined goals that has not yet been achieved (See at least Kidd Paragraph 0050, the robot determines an interaction plan with a user to help the user achieve a goal meaning at least one goal has not yet been achieved). 

Regarding Claim 3, Kidd discloses the method of claim 1, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on a set of rules (See at least Kidd Paragraph 0060, computer-implemented rules are used to determine an interaction plan which is interpreted as applying priority scores to the plans and selecting the highest one).

Regarding Claim 4, Kidd discloses the method of claim 1, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on historical data associated with the user (See at least Kidd Paragraphs 0049-0050, prioritizing goals can be based off historical patient goal parameters, the ranking of priority is being interpreted as priority scores).

Regarding Claim 5, Kidd discloses the method of claim 1, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on the user's preferences (See at least Kidd Paragraphs 0049-0050, prioritizing goals can be based off user preferences, the ranking of priority is being interpreted as priority scores).

Regarding Claim 6, Kidd discloses the method of claim 1, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on historical data gathered from a plurality of social robots associated with a plurality of users having properties that are similar to the user's properties (See at least Kidd Paragraphs 0022 and 0024, the network of robots can draw commonalities between patients and determine interaction plans and/or goals based on user inputs across the network; See at least Kidd Paragraph 0080, the data from a population of patients can be used to drive and refine models for interacting with a specific patient; See at least Kidd Paragraphs 0049-0050 for the prioritization of goals, which is interpreted as the priority scores,  and interaction plans which can be based off user preferences and any other suitable criteria, the examiner has interpreted this to include the user preferences of the network of users).

Regarding Claim 7, Kidd discloses the method of claim 1, wherein the first set of sensory data is at least one signal associated with the user's behavior (See at least Kidd Paragraphs 0031-0032, the data can be associated with exercise behavior and behavioral tendencies).

Regarding Claim 8, Kidd discloses the method of claim 1, wherein the predetermined goals include objectives that, when achieved, can improve for the user at least one of: physical health, mental health, cognitive activity, social relationships, and family bonds (See at least Kidd Paragraphs 0045- 0046, the goals are related to improving the social relationships and the physical and mental wellbeing of the user). 

Regarding Claim 9, Kidd discloses the method of claim 1, further comprising: 
updating a memory with the determined achievement status (See at least Kidd Paragraphs 0080 and 0041, the data store stores data relating to the patient and the robot is aware of the number and types of goals achieved).

Regarding Claim 10, Kidd discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform the method of claim 1 (See at least Kidd Paragraph 0082).

Regarding Claim 15, Kidd discloses a system for personalization of an interaction between a social robot and a user (See at least Kidd Figure 10 and 1A), comprising: 
a processor of a controller (See at least Kidd Paragraph 0075, the interaction engine is interpreted as a controller with a processor); and 
a memory (See at least Kidd Paragraph 0080, the data store is interpreted as the memory), the memory containing instructions that, when executed by the processor, cause the processor to:
collect by at least one of a plurality of sensors of the social robot, a first set of sensory data indicating a current state of the user (See at least Kidd Paragraphs 0025 and 0029, the companion robot receives inputs from the user through sensors and can determine the temporary state of the user based on the sensor inputs which is interpreted as the current state of the user) wherein the plurality of sensors comprising a microphone, an image capturing sensor, a motion detector, a proximity sensor, a touch detector (See at least Kidd Paragraph 0077, input devices include audio sensor such as microphones, optical sensors, which are interpreted as image capturing sensor, motion sensors, proximity sensors, and touch sensors);
 determine, based on the first set of sensory data, whether at least one of a plurality of predetermined goals of the user has not yet been achieved (See at least Kidd Paragraph 0047 and 0049, ; 
select a first operational schema when the at least one of a plurality of predetermined goals has not been achieved (See at least Kidd Paragraph 0050, the robot determines an interaction plan, which is interpreted as an operational schema, with a user to help the user achieve a goal meaning at least one goal has not yet been achieved; See at least Kidd Paragraph 0063, the interaction plans are generated to achieve patient goals), wherein the first operational schema is selected from a plurality of operational schemas, wherein the first operational schema is determined to have a priority score that is higher than the priority scores of the rest of the plurality of operational schemas (See at least Kidd Paragraphs 0049-0050, the interaction plan is chosen based upon the prioritization of patient goals where the patient goals are ranked which is interpreted as having a priority score) ; 
perform the first operational schema (See at least Kidd Paragraph 0070, the interaction plan is executed);
 collect, by at least one of the plurality of sensors of the social robot, a second set of sensory data from the user, wherein the second set of sensory data is indicative of the user's response to the first operational schema (See at least Kidd Paragraph 0073 and Figures 1a-1c, the process can be completed in serial as shown in Figure 1c, after performing the first schema, the process restarts and the robot collects sensor inputs from user once again in response to the first schema being completed) ; and 
determine an achievement status of the at least one of the plurality of predetermined goals based on the user's response (See at least Kidd Paragraph 0049, the robot has the results of the goals achieved from previous interaction plans and can prioritize goals that the patient has failed to achieve implying that the robot is aware of which goals were achieved and which plan and user response that achievement is associated with; See at least Kidd Paragraph 0041, the patient-model relationship model .

Regarding Claim 16, Kidd discloses the system of claim 15, wherein the selected first operational schema is associated with the at least one of a plurality of predetermined goals that has not yet been achieved (See at least Kidd Paragraph 0050, the robot determines an interaction plan with a user to help the user achieve a goal meaning at least one goal has not yet been achieved). 

Regarding Claim 17, Kidd discloses the system of claim 15, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on a set of rules (See at least Kidd Paragraph 0060, computer-implemented rules are used to determine an interaction plan which is interpreted as applying priority scores to the plans and selecting the highest one).

Regarding Claim 18, Kidd discloses the system of claim 15, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on historical data associated with the user (See at least Kidd Paragraphs 0049-0050, prioritizing goals can be based off historical patient goal parameters, the ranking of priority is being interpreted as priority scores).

Regarding Claim 19, Kidd discloses the system of claim 15, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on the user's preferences (See at least Kidd Paragraphs 0049-0050, prioritizing goals can be based off user preferences, the ranking of priority is being interpreted as priority scores).

Regarding Claim 20, Kidd discloses the system of claim 15, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on historical data gathered from a plurality of social robots associated with a plurality of users having properties that are similar to the user's properties (See at least Kidd Paragraphs 0022 and 0024, the network of robots can draw commonalities between patients and determine interaction plans and/or goals based on user inputs across the network; See at least Kidd Paragraph 0080, the data from a population of patients can be used to drive and refine models for interacting with a specific patient; See at least Kidd Paragraphs 0049-0050 for the prioritization of goals, which is interpreted as the priority scores,  and interaction plans which can be based off user preferences and any other suitable criteria, the examiner has interpreted this to include the user preferences of the network of users).

Regarding Claim 21, Kidd discloses the system of claim 15, wherein the first set of sensory data is at least one signal associated with the user's behavior (See at least Kidd Paragraphs 0031-0032, the data can be associated with exercise behavior and behavioral tendencies).

Regarding Claim 22, Kidd discloses the system of claim 15, wherein the predetermined goals include objectives that, when achieved, can improve for the user at least one of: physical health, mental health, cognitive activity, social relationships, and family bonds (See at least Kidd Paragraphs 0045- 0046, the goals are related to improving the social relationships and the physical and mental wellbeing of the user). 

Regarding Claim 23, Kidd discloses the system of claim 15 wherein the system is further configured to: 
update a memory with the determined achievement status (See at least Kidd Paragraphs 0080 and 0041, the data store stores data relating to the patient and the robot is aware of the number and types of goals achieved).

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. Examiner acknowledges applicant has amended claims 1 and 15 to overcome the 112(a) rejections previously set forth. The amended claims however, are still rejected under 101 and 102. Applicant argues that the specifying of the sensors overcomes the 101 rejection since the use of sensors collecting data cannot be performed as a mental process. Applicant argues the use of sensors and other hardware components cannot be considered a mental process. However, as stated in the MPEP section 2106.05(g)), using sensors for data gathering is considered insignificant extra solution activity. Even though applicant is specifying what sensors are used, the applicant fails to use the sensors in any meaningful way besides collecting data on the user. For this reason, the specifying of the sensors is still considered insignificant extra solution activity. 
Applicant further argues that the independent claims are not an abstract idea based on examples 1-3 of the USPTO January 2015 examples. Examiner is following the 2019 PEG, which is the current guidance, for 101 subject matter. None of the examples (1-3) apply to this application because the claims are not directed to removing malicious code from emails, generating a composite webpage, or digital image processing.

Re Prior Art
Applicant argues that the amended claims overcome the prior art of Kidd because Kidd is referring to an interaction plan which, applicant argues, is different from an operational schema. Applicant goes on to point toward the specification, in paragraph 0019, for support. Applicant never defines what an operational schema is in the claims or the specification. Examples are given such as that  an operational schema such as in [0019]  “may include suggesting that the user to contact a family member in order to improve the user’s social activity score”  or that “an operational schema may be associated with achieving a social activity goal, thus the operational schema may include suggesting the user to contact a certain friend that the user usually likes to talk with. According to the same example, the operational schema may also initiate a phone call connecting the user and the user's friend, upon the user's approval.” These examples of schema in the specification are interaction plans .  Using the broadest reasonable interpretation (BRI), examiner concludes that an interaction plan used to help a user achieve a health 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                         /ABBY Y LIN/ Supervisory Patent Examiner, Art Unit 3664